United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2244
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Eibony Bowers

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 10, 2020
                              Filed: March 13, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Eibony Bowers appeals the sentence the district court imposed1 after she
pleaded guilty to fraud offenses, pursuant to a plea agreement containing an appeal

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
waiver. Her counsel seeks leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the district court imposed a
substantively unreasonable sentence. Bowers has filed a pro se brief also challenging
the reasonableness of her sentence.

       We conclude that the appeal waiver is valid, enforceable, and applicable to the
issues raised in this appeal. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (stating that an appeal waiver will be enforced if the appeal falls within the
scope of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we dismiss this appeal, and grant counsel leave to
withdraw.
                      ______________________________




                                         -2-